Hooker, J.
In December, 1885, the complainant obtained a decree of divorce from bed and board. She was also given the custody of her minor son, then four years of age, and the sum of $13 a week as alimony until the further order of the court. A petition was filed in 1896 by the.defendant, praying that he be discharged from all liability for payment of alimony up to the date of such petition, that he might be permitted thereafter to maintain, board, clothe, and otherwise provide for said son, and that the alimony allowed be correspondingly reduced. An answer was filed, and proofs were taken, whereupon the circuit court decreed that the decree for alimony was fully paid, satisfied, and discharged up to the date of filing said petition; that from and after said date the de*692fendant should pay to the complainant the sum of $10 per week as and for her alimony, and that he thenceforth provide all necessary wearing apparel for said son, and that he pay to the solicitor for complainant a solicitor’s fee of $50 in 30 days from the date of said decree; and that in all other respects the prayers of the several petitioners be denied. Both parties appealed'; complainant' being dissatisfied with the discharge of 'the decree for alimony, and the defendant with the denial of the custody of the son to him and the continuance of alimony.
From a review of the testimony we are of the opinion that the order of the circuit judge was just, and should be affirmed. It is therefore so ordered; and it is further decreed that defendant pay to the solicitor for the complainant the further sum of $50 solicitor’s fee, and the complainant’s cost of printing in the cause.
The other Justices concurred.